Citation Nr: 1620980	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs (OKDVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  The Veteran served in the Republic of Vietnam (RVN) from April 21, 1967 to May 6, 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for a bilateral hearing loss disability.  The Veteran appealed this rating action to the Board. 

In January 2012, the Veteran testified before the undersigned during a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In a March 2014 decision, the Board reopened a previously denied claim for service connection for a bilateral haring loss disability, and remanded the underlying de novo claim to the Agency of Original Jurisdiction (AOJ) for further development.  

In February 2016, the Board requested VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, from OKDVA.  The Board also requested that OKDVA submit VA Form 646 in support of the appeal if it was, in fact, the Veteran's representative.  In April 2016, VA received VA Form 21-22 in favor of OKDVA as the Veteran's representative without a VA Form 646.  As OKDVA did not submit VA Form 646, or an equivalent written argument in support of the appeal as requested by the Board, it will proceed with appellate review of the claims. 

The Board most recently remanded the appeal in April 2015.  The appeal has returned to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while assigned to an artillery unit in the United States Marine Corps during combat in the RVN.
 
2.  The record contains competent medical and lay evidence indicating that the Veteran has a left ear hearing loss disability according to VA standards, which is causally related to his in-service acoustic trauma in the RVN.

3.  From filing of the claim and throughout the appeal period, the evidence of record does not show that the Veteran has ever had a right ear hearing loss disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish service connection for a right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the RO provided the Veteran with notice as to the elements to prevail on the claims for service connection for right and left ear hearing loss disabilities in a pre-adjudication November 2010 letter.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.

The Veterans Claims Assistance Act of 2000 also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA treatment records indicated as relevant are of record.  In addition, the Veteran testified before the undersigned in support of his claims in January 2012.  A copy of the hearing transcript has been associated with his VBMS electronic record. 

VA examinations were conducted in February 2011, May 2014, and June 2015.  In September 2015, the June 2015 VA audiologist provided an addendum opinion.  These examinations are adequate to inform the Board's judgment on the medical matters raised in this appeal and the essential rationale for all opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The findings contained in these reports are adequate for VA adjudication purposes of the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, in view of the foregoing, the Board finds that there has been substantial compliance with its April 2015 remand directives concerning the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Finally, the Veteran testified before the Board in January 2012 . The hearing focused on the issues involved, including the requirements for current disabilities and nexuses to service.  The undersigned and the Veteran also explored the question of whether additional evidence favorable to the appeal remained outstanding.  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010) have been met.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II. Laws and Regulations

General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) and include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a).  "Walker, 708 F.3d at 1337.  As organic diseases of the nervous system, such as sensorineural hearing loss, are a chronic disease under 3.309(a), the theory of continuity of symptomatology is applicable to the claims adjudicated herein.  Id. 

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Hearing Loss Regulations

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in International Standards Organization (ISO) units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). 

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155   (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).


III. Merits Analysis

The Veteran claims service connection for right and left hearing loss disabilities. 
He contends that he currently has right and left ear hearing loss as a result of having been exposed to acoustic trauma as an administrative clerk assigned to an artillery unit in the RVN.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2010; and January 2012 Transcript (T.) at page (pg.) 4).

In the analysis below, the Board finds that the evidence supports an award of service connection for a left ear hearing loss disability because the evidence shows that this disability is causally related to his acoustic trauma in the RVN.  The Board also finds that the preponderance of the evidence of record is against an award of service connection for a right ear hearing loss disability because the competent evidence of record shows that the Veteran does not have a right ear hearing loss disability for VA compensation purposes.  The Board will discuss each ear separately in its analysis below. 

Left Ear Hearing Loss Disability

At the outset, the Board notes that the Veteran has a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as shown on a February 2011 VA audio examination.  The February 2011 report shows that the Veteran's word recognition score was 92 percent in the left ear, a score that is indicative of hearing loss per VA regulations.  (See February 2011 VA examination report)  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was an administrative clerk.  In addition, and as noted above, the Veteran has maintained, in written statements, testimony and during VA examinations conducted throughout the appeal period, that he was exposed to noise while assigned to an artillery unit in the RVN.  The Veteran's military personnel records confirm that he served in the RVN from April 21, 1967 to May 6, 1968.  The Veteran has been awarded service connection for tinnitus based on his exposure to acoustic trauma during military service.  (See April 2011 VA rating action).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(a) are for application in this case, and the Veteran's statements regarding acoustic trauma from weapon noise are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered acoustic trauma in service.

The Veteran's February 1966 enlistment examination report showed auditory thresholds for the left ear converted from the American Standards Association (ASA) units to the current ISO units of 30 decibels at 500 Hertz and 25 decibels and 1000, 2000 and 4000 Hertz (testing was not conducted at 3000 Hertz).  Thus, there was some indication of reduced hearing in the left ear hearing at service entrance.  See Hensley, supra.  These findings were not otherwise supported by a diagnosis of hearing loss disability in the left ear.  On an accompanying Report of Medical History, the Veteran denied having had hearing loss. 

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to hearing loss.  A January 1969 service separation examination report showed auditory thresholds of the left ear to have been 5 decibels at 500 through 2000 Hertz and 10 decibels at 4000 Hertz (testing was not performed at 3000 Hertz).  Thus, there was no evidence of any hearing loss in the left ear at service separation per Hensley or § 3.385. 

Notwithstanding the clinical evidence of 30 decibels at 500 Hertz and 25 decibels and 1000, 2000 and 4000 Hertz after conversion from ASA to ISO units at service enlistment, which represented some degree of left ear hearing loss pursuant to Hensley, no clinical notation of any defect relating to the state of the Veteran's left ear was presented in the February 1966 service examination report.  The examining clinician deemed the Veteran to have been medically qualified for enlistment into active duty.  There was simply no indication/notation of any left ear hearing loss diagnosis or defect at service entrance in February 1966.  Thus, the Board finds that the presumption of sound condition at service entrance attaches with respect to the left ear, and his claim of entitlement to service connection for a left hearing loss disability is one of direct service connection.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306.

Thus, the crux of the Veteran's claim for service connection for a left ear hearing loss disability hinges on whether the probative and competent evidence of record contains a nexus between his current disability and his in-service acoustic trauma.  This exact question was slated to VA examiners in February 2011, May 2014 and June 2015.  The June 2015 VA audiologist provided an addendum opinion in September 2015.  (See VA examinations, dated in February 2011, May 2014 and June 2015, and September 2015 VA addendum opinion).  In summary, at the close of each examination, the VA audiologists opined that it was less likely than not that the Veteran had bilateral hearing loss that was related to his period of military service.  Id.  The VA audiologists reasoned, in part, that the Veteran did not currently have a bilateral hearing loss disability, a finding that is in direct conflict with a February 2011 VA examination report noting that the Veteran has a left ear hearing loss disability for VA compensation purposes.  

Moreover, the May 2014 and June 2015 VA audiologists also based their opinions, on the absence of hearing loss at service separation and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current left ear  hearing loss; the Board points out that the VA audiological examiners conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is...a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met...").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59. See also, Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Thus, as the VA audiologists' opinions were based, in part, on inaccurate premises, they are of minimal probative value in evaluating the claim for service connection for a left ear hearing loss disability. 

The Veteran has consistently and credibly contended, in written statements and in testimony, that the in-service acoustic trauma caused his left ear hearing loss disability and that it has continued until the present time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the VA audiologists' opinions regarding hearing loss were apparently based, in part, on an erroneous assumption that service connection for this condition required a documentary showing of hearing loss in service and/or at separation.  The Veteran is also competent to observe the presence of hearing loss during and after his service and the Board finds his account of in-service onset of hearing loss to be additional probative evidence in support of his claim for service connection for a left ear hearing loss disability.  The Veteran's statements as to his symptoms and experience additionally support a finding of both chronicity and continuing disability.  Consequently, the competent and credible medical evidence of record supports the Veteran's claim for service connection for a left ear hearing loss disability.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current left ear hearing loss disability. Accordingly, service connection is warranted for the Veteran's left ear hearing loss disability.

Right Ear Hearing Loss Disability

At the outset, the Board notes that from the time VA received the Veteran's claim for service connection for a right ear hearing loss disability in November 2010 and throughout the appeal period, the evidence of record does not disclose that he has ever had a right ear hearing loss disability for VA compensation purposes in accordance with § 3.385.  As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  Hickson, supra.  Notably, during the February 2011, May 2014 and June 2015 VA audiological examinations, none of the auditory thresholds for the right ear in any of frequencies from 500 through 4000 Hertz were 40 decibels, nor were they 26 decibels or greater for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz ).  In addition, speech recognition scores of the right ear were not less than 94 percent during the VA examinations.  Consequently, in this case, the Veteran's hearing is within normal limits in the right ear. 38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  As there is no probative evidence of a current right ear hearing loss disability, as defined by the applicable regulation, the claim of service connection for a right ear hearing loss must be denied.

The Board acknowledges the statements and testimony from the Veteran with respect to his noise exposure experienced during service.  However, even conceding that the Veteran had noise exposure during service and even if his assertions were found credible, the fact remains that he does not have a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim of service connection for a right ear hearing loss disability, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for a right ear hearing loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


